DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13-14 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Barker et al., US Patent 5,861,084.

    PNG
    media_image1.png
    749
    482
    media_image1.png
    Greyscale


Regarding claim 11, Barker et al. discloses a method of monitoring an elevator compensation assembly (see fig 1-2) that includes a tie down mechanism (26) having at least one compensation sheave (30) and at least one damper (38) associated with the tie down mechanism (26) for resisting movement of the tie down mechanism (26) in at least one direction (vertically as shown in fig 1-2), the method comprising: detecting (via 54) movement of the tie down mechanism (26) along the direction (as described above) using at least one detector (54) associated with the tie down mechanism (26), and generating an output (to controller) indicating at least one characteristic (vibration amplitude) of the detected movement (as described above).
Regarding claim 13, Barker et al. discloses the method of claim 11, comprising determining if the detected movement (as described above) satisfies a first criterion (excessive movement exceeding a predetermined distance – column 3, lines 5-6) and wherein the output (signal to tensioning mechanism – column 3, lines 7-8) includes an indication based on the detected movement (as described above) satisfying the first criterion (as described above).
Regarding claim 14, Barker et al. discloses the method of claim 13, wherein the first criterion comprises a threshold amplitude (column 3, line 6) of the detected movement (as described above), and 
Regarding claim 16, Barker et al. discloses the method of claim 13, comprising determining if the detected movement (as described above) satisfies a second criterion (reduced sway amplitude - column 3, lines 15-16) and wherein the output includes an indication based on the detected movement satisfying the second criterion (see column 3, lines 15-22).

Allowable Subject Matter
Claims 2-10, 12, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-7 and 12 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 2 and 11, including every structural element recited in the claims, especially, the configuration wherein the at least one detector comprises an accelerometer that provides an indication of acceleration of the tie down mechanism during the detected movement, and the output indicates at least an amplitude of the acceleration.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Claims 8 and 18 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 8 and 18, including every structural element recited in the claims, especially, the configuration wherein the at least one damper 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Claims 9-10 and 19-20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 9 and 19, including every structural element recited in the claims, especially, the configuration wherein the at least one damper comprises a hydraulic fluid within a cylinder, and the output indicates whether gas is present within the cylinder.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Claim 15 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every structural element recited in the claims, especially, the configuration wherein the output indicates a frequency of the detected movement, the first criterion includes a threshold frequency, and the output corresponds to the alert when the frequency of the detected movement exceeds the threshold frequency.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Claim 17 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every structural element recited in the claims, especially, the configuration wherein the second criterion comprises a trend in the detected movement over time, and the output includes an indication of a potential future need for maintenance when the detected movement satisfies the second criterion.
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654